Per Curiam.
The word “ transport ” means to carry or convey from one place to another. (Funk & Wagnalls’ New Standard Diet.) The title of clause 3 of the defendant’s bond, viz., “ Messenger Robbery Coverage ” (italics ours) indicates that the word “ transport ” was used in the bond in that sense. In our opinion the assured was not transporting the money from his premises merely because it was in his possession at the time he left his place of business and went to the barber shop, in the absence of evidence that he was taking the money from his place of business with the intention of leaving it at some specific place.
Judgment reversed, with thirty dollars costs, and judgment directed for defendant, with costs.
All concur; present, Lydon, Frankenthaler and Untermyer, JJ.